Citation Nr: 1749240	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a tonsil disorder.

7.  Entitlement to service connection for a blood disorder.

8.  Entitlement to a higher initial disability rating for degenerative disc disease (DDD) of the thoracolumbar spine in excess of 10 percent.

9.  Entitlement to a higher (compensable) initial disability rating for status post right carpal tunnel release.

10.  Entitlement to a higher initial disability rating for status post right ulnar decompression and elbow strain in excess of 10 percent.

11.  Entitlement to a higher (compensable) initial disability rating for bilateral pes planus.

12.  Entitlement to a higher (compensable) initial disability rating for a residual scar of the right wrist.

13.  Entitlement to a higher (compensable) initial disability rating for a residual scar of the right elbow.

14.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Angela C. Lowe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2007 to November 2010.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 Board videoconference hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of higher initial disability ratings for the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Per the Veteran's May 2017 Board videoconference hearing testimony, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw the issues of service connection for a left knee disorder, a tonsil disorder, and a blood disorder, and higher initial disability ratings for the service-connected bilateral pes planus, residual scar of the right wrist, and residual scar of the right elbow.

2.  The Veteran is currently diagnosed with left wrist carpal tunnel syndrome, DDD of the cervical spine, and right knee patellofemoral syndrome and partial anterior cruciate ligament (ACL) tear.

3.  The currently diagnosed left wrist carpal tunnel syndrome, DDD of the cervical spine, and right knee patellofemoral syndrome and partial ACL tear had their onset in service.

4.  Prior to and during the relevant period on appeal, the Veteran did not have a right hip disorder, and any right hip symptomatology is directly attributable to the already service-connected right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a left knee disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a tonsil disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a blood disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher (compensable) initial disability rating for bilateral pes planus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher (compensable) initial disability rating for a residual scar of the right wrist.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a higher (compensable) initial disability rating for a residual scar of the right elbow.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2017).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left wrist disorder of carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disorders of patellofemoral syndrome and a partial ACL tear have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

10.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per the Veteran's May 2017 Board videoconference hearing testimony, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw the issues of service connection for a left knee disorder, a tonsil disorder, and a blood disorder, and higher initial disability ratings for the service-connected bilateral pes planus, residual scar of the right wrist, and residual scar of the right elbow.

As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  See 38 U.S.C.A. § 7104 (West 2014).  Accordingly, the Board does not have jurisdiction to review these issues, and the issues of service connection for a left knee disorder, a tonsil disorder, and a blood disorder, and higher initial disability ratings for the service-connected bilateral pes planus, residual scar of the right wrist, and residual scar of the right elbow, will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for left wrist, cervical spine, and right knee disorders, and as the instant decision remands the issues of higher initial disability ratings for the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain, and entitlement to a TDIU, the Board need not discuss the duties to notify and assist as to those issues.

In July 2010, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the April 2011 rating decision from which this appeal arises.  Further, the issue of service-connection for a right hip disorder was readjudicated in a March 2013 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a pre-discharge examination in August 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the examiner reviewed the record, conducted an in-person examination with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for a right hip disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Carpal tunnel syndrome is chronic diseases under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for a left wrist disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Left Wrist, Cervical Spine, and Right Knee Disorders

The Veteran essentially contends that left wrist, cervical spine, and right knee disorders first manifested during service.  Having reviewed all the evidence of record, lay and medical, the Board finds that currently diagnosed left wrist carpal tunnel syndrome, DDD of the cervical spine, and right knee patellofemoral syndrome and partial ACL tear had their onset in service.

In August 2010, the Veteran received an in-service pre-discharge examination.  Per the examiner, during service the Veteran was involved in 12 parachute jumps, and was actively engaged in marching, running, rucksacking, and field and airborne operations.  

Service treatment records from at or near the time of the relevant rating period on appeal reflect that during service the Veteran was diagnosed with left wrist carpal tunnel syndrome, DDD of the cervical spine, and right knee patellofemoral syndrome and partial ACL tear.  Review of all the evidence of record, including the Veteran's testimony at the May 2017 Board videoconference hearing, support a finding that these disorders have not resolved, and have continued from service separation until the present.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that left wrist carpal tunnel syndrome, DDD of the cervical spine, and right knee patellofemoral syndrome and partial ACL tear were incurred in active service; thus, the criteria for service connection for left wrist, cervical spine, and right knee disorders have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other left wrist, cervical spine, and/or right knee disorders.  Where a veteran is diagnosed with multiple orthopedic and/or nerve disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the newly service-connected disorders from any other relevant disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected disorders, and the RO should consider all of the relevant symptomatology and functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other left wrist, cervical spine, and/or right knee disorders.

Service Connection for a Right Hip Disorder

The Veteran has advanced that a right hip disorder first manifested during service.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that, prior to and during the relevant period on appeal, the Veteran did not 

have a right hip disorder, and any right hip symptomatology is directly attributable to the already service-connected right lower extremity radiculopathy.

Per the report of the August 2010 in-service pre-discharge examination, upon examination the Veteran was found to not have any currently diagnosed right hip disorders.  Specifically, X-ray imaging of the right hip showed no evidence of fracture or other significant bone, joint, or soft tissue abnormalities.  VA treatment records were also negative for any diagnosis of a right hip disorder.  Further, review of the Veteran's extensive service treatment records also reflects that no specific right hip disorder was diagnosed; however, service treatment records do reflect that during service the Veteran was treated for radicular symptoms in the right lower extremity.

Review of the service treatment and VA treatment records received by VA during the course of this appeal support a finding that the Veteran does not have a currently diagnosed right hip disability, but rather that all right hip symptomatology is directly attributable to the already service-connected right lower extremity radiculopathy.  In fact, at the May 2017 Board videoconference hearing, the Veteran and representative testified that they thought the right hip pain and any other symptoms may have been a complication related to the service-connected back disability.  In other words, by the Veteran's own admission, supported by the medical evidence of record, the right hip pain may have been a symptom of the previously service-connected right lower extremity radiculopathy.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed right hip disability.  Rather, the right hip symptomatology is directly attributable to the already service-connected right lower extremity radiculopathy.  Such a finding is supported by the medical evidence of record and the Veteran's own testimony at the May 2017 Board 

videoconference hearing.  Because the preponderance of the evidence is against service connection for a right hip disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for service connection for a left knee disorder is dismissed.

The appeal for service connection for a tonsil disorder is dismissed.

The appeal for service connection for a blood disorder is dismissed.

The appeal for a higher (compensable) initial disability rating for bilateral pes planus is dismissed.

The appeal for a higher (compensable) initial disability rating for a residual scar of the right wrist is dismissed.

The appeal for a higher (compensable) initial disability rating for a residual scar of the right elbow is dismissed.

Service connection for a left wrist disorder of carpal tunnel syndrome is granted.

Service connection for a cervical spine disorder of DDD is granted.

Service connection for right knee disorders of patellofemoral syndrome and a partial ACL tear is granted.

Service connection for a right hip disorder is denied.



REMAND

Thoracolumbar Spine, Right Carpal Tunnel, and Right Ulnar Decompression and Elbow Strain Disability Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran received a pre-discharge examination in August 2010.  Subsequently received VA treatment records, along with the Veteran's testimony at the May 2017 Board videoconference hearing, suggest that the symptoms of the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain may have worsened since the August 2010 examination.  As such, the Board finds new VA examinations are warranted.

TDIU

The Court has held that a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was service connected for multiple disabilities in an April 2011 rating decision, and the Veteran subsequently filed a July 2011 Notice of Disagreement (NOD) contesting the initial ratings assigned and asking for higher initial disability ratings.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

At the May 2017 Board videoconference hearing, the Veteran testified to currently being unemployed.  Further, the Veteran's testimony and other evidence of record indicates that the Veteran may be unemployed due to one or more service-connected disabilities; therefore, the Board finds that the issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for initial adjudication.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from December 2012.  

Accordingly, the issues of higher initial disability ratings for the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain, and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain, not already of record, for the period from December 2012.  

2.  Schedule the appropriate VA examinations to assist in determining the current level of severity of the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain.  
The VA examiner(s) should report the extent of the symptomatology of the DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain in accordance with VA rating criteria.

3.  After any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), readjudicate/adjudicate the issues of higher initial disability ratings for the service-connected DDD of the thoracolumbar spine, status post right carpal tunnel release, and status post right ulnar decompression and elbow strain, and entitlement to a TDIU.  If any benefit sought on appeal is denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


